342 S.W.3d 443 (2011)
AMERICAN FAMILY MUTUAL INSURANCE COMPANY, Plaintiff/Respondent, and
Automobile Club Inter-Insurance Exchange, Plaintiff/Appellant,
v.
Sylvester JOHNSON and Edward Blalock, Jr., Defendants, and
Latoya Hairston and Luqkenny Arrington, Defendants/Respondents.
No. ED 95436.
Missouri Court of Appeals, Eastern District, Division Three.
June 14, 2011.
*444 David C. Berwin, St. Louis, MO, For Plaintiff/Respondent.
Carl D. Kraft, St. Louis, MO, For Plaintiff/Appellant.
Joseph R. Hillebrand, Belleville, IL, Julia M. Kerr, St. Louis, MO, For Defendants/Respondents.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Automobile Club Inter-Insurance Exchange (Appellant) appeals from the judgment of the trial court finding that Appellant is liable for uninsured motorist coverage provided in its policy issued to Latoya Hairston (Hairston) for bodily injuries sustained by Hairston and Luqkenny Arlington in an automobile accident. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not abuse its discretion in deciding whether to admit or exclude evidence at trial. Williams v. Trans States Airlines, Inc., 281 S.W.3d 854, 872 (Mo.App. E.D.2009). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).